UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 17-1988


BRIAN C. DAVISON,

                        Plaintiff - Appellant,

                v.

DEBORAH ROSE; TRACY STEPHENS; ERIC HORNBERGER; JILL
TURGEON; BRENDA SHERIDAN; JEFFREY MORSE; WILLIAM FOX;
KEVIN KUESTERS; JOY MALONEY; ERIC DEKENIPP; SUZANNE DEVLIN,
in their official and individual capacities; LOUDOUN COUNTY SCHOOL
BOARD,

                        Defendants - Appellees,

--------------------------------------------------------

LOCAL    GOVERNMENT    ATTORNEYS    OF VIRGINIA, INC.;
INTERNATIONAL MUNICIPAL LAWYERS ASSOCIATION; VIRGINIA
ASSOCIATION OF COUNTIES; VIRGINIA MUNICIPAL LEAGUE;
NATIONAL SCHOOL BOARDS ASSOCIATION,

                        Amici Supporting Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-00540-AJT-MSN)


Submitted: March 13, 2018                                   Decided: March 19, 2018


Before AGEE, WYNN, and HARRIS, Circuit Judges.
Dismissed and remanded by unpublished per curiam opinion.


Michael A. Bragg, BRAGG LAW, Abingdon, Virginia; Fenlene H. Edrington,
MORETON & EDRINGTON, PLC, Herndon, Virginia, for Appellant. Julia B. Judkins,
BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C., Fairfax, Virginia, for
Appellees. Rodney A. Smolla, Wilmington, Delaware, for Amici Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brian C. Davison seeks to appeal the district court’s order granting Defendants’

motion to dismiss his civil action. Although “[t]he parties . . . have not questioned [this

court’s] jurisdiction . . . , [this court has] an independent obligation to verify the existence

of appellate jurisdiction” and may exercise jurisdiction only over final orders and certain

interlocutory and collateral orders. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted); see 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a

district court order is not final until it has resolved all claims as to all parties.” Porter,
803 F.3d at 696 (internal quotation marks omitted). “Regardless of the label given a

district court decision, if it appears from the record that the district court has not

adjudicated all of the issues in a case, then there is no final order.” Id.

       In this case, the district court’s order did not rule on Davison’s request for

injunctive relief and therefore it “never issued a final decision” in this matter. Id. at 699.

Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court for consideration of Davison’s request for injunctive relief. We express no opinion

on the ultimate disposition of Davison’s claims. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED




                                               3